[J-97-2020]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 MICHAEL CROSSEY, DWAYNE THOMAS,                 : No. 108 MM 2020
 IRVIN WEINREICH, BRENDA WEINREICH,              :
 AND THE PENNSYLVANIA ALLIANCE                   :
 FOR RETIRED AMERICANS,                          :
                                                 :
                     Petitioners                 : SUBMITTED: September 8, 2020
                                                 :
                                                 :
              v.                                 :
                                                 :
                                                 :
 KATHY BOOCKVAR, SECRETARY OF                    :
 THE COMMONWEALTH, AND JESSICA                   :
 MATHIS, DIRECTOR OF THE BUREAU OF               :
 ELECTION SERVICES AND NOTARIES,                 :
                                                 :
                     Respondents                 :


                   CONCURRING AND DISSENTING STATEMENT


CHIEF JUSTICE SAYLOR                                   DECIDED: September 17, 2020


      I would not dismiss the Petitioner’s request for extension of the deadline for receipt

of mail-in ballots as moot. Instead, I would have employed this case as the vehicle to

decide that issue on the evidentiary record developed before President Judge Leavitt in

accordance with this Court’s assignment, and I would have resolved the matter based on

the rationale set forth by Justice Donohue in her concurring and dissenting opinion in

Pennsylvania Democratic Party v. Boockvar, 133 MM 2020.

      In all other respects, I join the per curiam Order.

      Justices Donohue and Mundy join this concurring and dissenting statement.